Exhibit 10.1

 

 

 

 

 

 

 

 

Talend

 

2019 Free share plan

 

 

 

Approved by the Board of Directors on August 2nd, 2019

 

 








TABLE OF CONTENTS

 

 

 

 

1.

IMPLEMENTATION OF THE FREE SHARE PLAN


1

2.

DEFINITIONS


1

3.

PURPOSE


1

4.

BENEFICIARIES


3

5.

NOTICE OF THE GRANT OF THE SHARES


3

6.

VESTING PERIOD


4

7.

HOLDING PERIOD


7

8.

CHARACTERISTICS OF THE SHARES


8

9.

DELIVERY AND HOLDING OF THE SHARES


8

10.

INTERMEDIARY OPERATIONS


9

11.

ADJUSTMENT


9

12.

AMENDMENT OF THE 2019 PLAN


9

13.

TAX AND SOCIAL RULES


10

14.

MISCELLANEOUS


10

 

 

 

 



 




1. Implementation of the free share plan

 

Pursuant to a decision dated June 25th, 2019, the combined ordinary and
extraordinary general shareholders’ meeting of Talend, a French société anonyme
whose registered office is located at 9, rue Pages, 92150 Suresnes, registered
with the French Registry of commerce and companies under number 484 175 252
R.C.S. Nanterre (hereafter referred to as the "Company") authorized the board of
directors of the Company (hereafter referred to as the “Board of Directors”) to
grant restricted stock units (“RSUs”) (referred to under French law as free
shares) of the Company to the benefit of employees of the Company or to certain
categories of such employees, and/or to the benefit of its corporate officers
who meet the conditions set forth by Article L. 225-197-1 II of the French
commercial code, as well as to the benefit of employees of companies or economic
interest groups whose share capital or voting rights are held, directly or
indirectly, by more than ten percent (10%) by the Company at the date of grant
of such shares.

 

The Board of Directors decided on August 2nd, 2019, pursuant to the
abovementioned authorization of the shareholders’ general meeting and after
review and approval by the Compensation Committee of the Board of Directors (the
“Compensation Committee”), to adopt this free share plan of the Company setting
forth the conditions and criteria for the grant of such shares (hereafter
referred to as the "2019 Plan").

 

2. Definitions

 

Under the 2019 Plan, the following capitalized terms and expressions used in the
2019 Plan shall have the meaning ascribe to them below:

 

 

 

 

"Beneficiaries"

means the person(s) to whom the Board of Directors decided to Grant free shares
as well as, as the case may be, his or her estate.

"Bylaws"

means the bylaws of the Company as in force from time to time.

"Cause"

means the occurrence of any of the following: (i) an act of dishonesty made by
the Beneficiary in connection with the Beneficiary’s responsibilities as an
employee, (ii) the Beneficiary’s conviction of, or plea of nolo contendere to, a
felony or any crime involving fraud, embezzlement or any other act of moral
turpitude, (iii) the Beneficiary’s violation of any federal, state, or
securities law or regulation in a manner detrimental to the business of any
member of the Group or of any federal, state, or securities law or regulation
applicable to the business of any member of the Group, (iv) the Beneficiary’s
unauthorized use or disclosure of any proprietary information or trade secrets
of the Group or any other party to whom the Beneficiary owes an obligation of
nondisclosure as a result of the Beneficiary’s relationship with the Group, (v)
the Beneficiary’s willful and gross misconduct that is or could be materially
injurious to any member of the Group, (vi) a material breach of any
confidentiality agreement or invention assignment agreement between Beneficiary
and any member of the Group, or (vii) the Beneficiary’s continued failure to
perform the Beneficiary’s employment duties (other than a failure resulting from
the Beneficiary’s “Disability”) after the Beneficiary has received a written
demand of performance from the Company which specifically sets forth the factual
basis for the Company’s belief that the Beneficiary has not substantially
performed the Beneficiary’s duties and has





 



 

 

 

failed to cure such non-performance to the Company’s satisfaction within 10
business days after receiving such notice.

"Change in Control"

means any of the following events: (i) a merger of the Company into another
corporation which is not controlled by the shareholders controlling the Company
immediately before the completion of the relevant merger, (ii) the sale by one
or several shareholders of the Company, acting alone or in concert, to any
acquirer of a number of Shares resulting in a transfer of more than fifty
percent (50%) of the Shares and voting rights of the Company to said acquirer,
or (iii) the sale of all or almost all assets of the Company to any acquirer
which are not controlled by the Company or its shareholders.

"Change in Control Period"

means the period beginning three months prior to and ending 12 months following
the Change in Control.

"Disability"

means the disability of a Beneficiary corresponding to the second or third
categories set forth in article L. 341-4 of the French social security code1.
  A Beneficiary shall not be considered to have incurred a Disability unless he
or she furnishes proof of such impairment sufficient to comply with the above
definition and satisfy the Company in its discretion.

"Grant"

means the decision of the Board of Directors to grant free Shares (actions
gratuites) to Beneficiary(ies) under the 2019 Plan; provided that such Grant
shall constitute a right to acquire Shares for free upon expiration of their
Vesting Period subject to compliance with the terms and conditions of the 2019
Plan and the Grant Notice.

"Grant Date"

means the date when the Board of Directors decided to grant free Shares (actions
gratuites) under the 2019 Plan.

"Grant Notice"

means, in case of a Grant, the information notice sent by the Company to the
relevant Beneficiaries in order to inform them of the Grant to them of free
Shares by the Company under the 2019 Plan, as set forth in Article 5 of the 2019
Plan (including any applicable exhibits and appendices attached thereto).

"Group"

means the Company together with all its affiliated entities within the meaning
of article L. 225-197-2 of the French commercial code.

"Holding Period"

means, with respect to a free Share granted to a Beneficiary under the 2019
Plan, the period (if any) starting from its Vesting Date as set forth in such
Beneficiary’s Grant Notice.

“Involuntary Termination”

means the termination of the Beneficiary’s Presence by the Company or any of the
companies of the Group without “Cause” (and not by reason of the Beneficiary’s
death or Disability)

--------------------------------------------------------------------------------

1 Note : As at the date of adoption of this 2019 Plan by the Board of Directors,
the second or third categories of disable persons set forth in article L. 341-4
of the French social security code are as follows: (i) a disable person unable
to carry out any responsibilities and functions or (ii), in addition to being
disable under (i) above, a disable person forced to call upon a third party in
order to carry out the tasks necessary for everyday life.





2

 



 

 

"Presence"

means the presence of the Beneficiary in his or her capacity as an employee
and/or corporate officer of the Company or of any of the companies of the Group.

"Shareholders’ Authorization"

means the authorization granted by the shareholders of the Company, at its
meeting held on June 25th, 2019, pursuant to its twentieth resolution, to the
Board of Directors to grant free Shares.

"Shares"

means the ordinary shares issued or to be issued by the Company representing its
share capital, whether any such shares are represented by American Depository
Receipts (“ADRs”) or not.

"Trading Day"

means, if applicable, in case and when the Company becomes listed on the French
regulated market of Euronext in Paris during the Vesting Period (or, if any, the
Holding Period)2, the working days when shares are traded on such market, other
than days when the listings end prior to the usual closing hour.

"Vesting Date"

means, with respect to a free Share granted to a Beneficiary under the 2019
Plan, the date when such free Share is definitively acquired by the relevant
Beneficiary as set forth in his or her Grant Notice.

"Vesting Period"

means, with respect to a free Share granted to a Beneficiary under the 2019
Plan, the period from the Grant Date to the Vesting Date as set forth in the
Grant Notice of the relevant Beneficiary.

 

3. Purpose

 

The purpose of the 2019 Plan is to set forth the terms and conditions for the
Grant of free Shares in compliance with articles L. 225-197-1 et seq. of the
French commercial code and the Shareholders’ Authorization.

 

4. Beneficiaries

 

Pursuant to the Shareholders’ Authorization, the Board of Directors shall (i)
select the list of Beneficiaries among the Company’s eligible officers and
employees as well as the eligible officers and employees of companies in which
it holds, directly or indirectly, at least ten percent (10%) of the share
capital and voting rights and (ii) determine the number of free Shares granted
to each of them.

 

5. Notice of the Grant of the Shares 

 

In case of a Grant, a Grant Notice must be sent to each relevant Beneficiary by
the Board of Directors (or by any delegate thereof) by registered mail (postage
prepaid, return receipt requested), by electronic delivery managed by a
qualified e-certification provider (prestataire de services de certification
électronique) or by hand delivery with acknowledgement of receipt, together with
a copy of the 2019 Plan, which notice shall specify, in particular, the number
of Shares granted for free

--------------------------------------------------------------------------------

2 Note: As at the date of execution of the 2019 Plan, the Company is not listed
on the French regulated market of Euronext in Paris.





3

 



 

to the Beneficiary, their Vesting Period and, as the case may be, their Holding
Period, as well as any country-specific provisions applicable to the Grant
pursuant to Article 14.3 below.

 

The Beneficiary shall acknowledge receipt of the Grant Notice and of the 2019
Plan by returning signed copies of these documents within thirty (30) days from
the date of receipt, the documents being deemed to have been received by
Beneficiary on the date of first delivery. Failing which, the Grant to the
relevant Beneficiary shall be null and void.

 

The fact that a person may benefit from the 2019 Plan does not imply that he or
she shall benefit from any other plan that may be implemented thereafter.

 

6. Vesting Period

 

6.1. Principle

 

Any free Share granted under the 2019 Plan shall be definitively acquired by the
relevant Beneficiary upon expiration of its Vesting Period, subject to the
following conditions being met on the Vesting Date (or such other date, as may
be set forth in the Grant Notice):

 

-continued Presence of the relevant Beneficiary during the Vesting Period (or
such shorter period as may be set forth in the Grant Notice) (the “Continuous
Presence Condition”); provided that, unless otherwise specified in his or her
Grant Notice, should the Continuous Presence Condition no longer be met during
the relevant Vesting Period, the relevant Beneficiary shall definitely and
irrevocably lose his or her right to acquire the relevant Shares granted to him
or her on the date when such condition is no longer met; and

 

-as the case may be, satisfaction of performance conditions (the “Performance
Conditions”) to be determined by the Board of Directors, in its sole discretion,
and set forth in the Grant Notice of the relevant Beneficiary;

 

provided that, at any time during a Vesting Period, the Board of Directors may,
in its sole discretion, decide to waive and release the relevant Beneficiary of
the Continuous Presence Condition and/or, as the case may be, the Performance
Conditions with respect to all or part of his or her free Shares; and

 

provided further that, pursuant to article L. 225-197-1 of the French commercial
code, with respect to any free Share granted under the 2019 Plan: (a) the
Vesting Period should be equal to at least one year and (b) the total duration
of its Vesting Period and the Holding Period (if any) shall be equal to at least
two years from the Grant Date (e.g., in case there is no Holding Period, the
Vesting Period shall be equal to at least two years from the Grant Date).

 

For purposes of the Continuous Presence Condition, should the relevant
Beneficiary be at the same time an employee and a corporate officer of the same
company or of two or more companies of the Group, the loss of one or more but
not all of these functions during a Vesting Period shall not result in the loss
of the right to acquire the relevant free Shares at the end of the relevant
Vesting Period.

 

Pursuant to Article L. 225-197-3 of the French commercial code, during a Vesting
Period, the Beneficiaries hold against the Company a right to acquire the
relevant free Shares granted to him or her, which right is personal and may not
be transferred until the end of the relevant Vesting Period.



4

 



 

Prior to the completion of a Vesting Period of free Shares, the Beneficiaries do
not own the relevant free Shares granted to them and, thus, are not shareholders
of the Company with respect to such Shares, nor do they hold any rights attached
to the existing Shares issued by the Company, including that prior to the
completion of a Vesting Period of free Shares, no holder of free Shares will be
entitled to receive any dividends or other distributions paid with respect to
the free Shares.  

 

6.2 Internal mobility

 

In the event of transfer or temporary assignment of the Beneficiary within a
company of the Group during a Vesting Period, resulting in (i) the termination
of the initial employment agreement or arrangement and the entering into of a
new employment agreement or arrangement or of a position as corporate officer,
and/or (ii) a resignation of the Beneficiary from his or her position as
corporate officer and the acceptance of a new position of corporate officer or
the entering into of a new employment agreement or arrangement in one of such
companies, the Continuous Presence Condition of the relevant Beneficiary shall
be deemed satisfied for purposes of Article 6.1 above so that the relevant
Beneficiary shall retain his or her right to acquire free Shares at the end of
the relevant Vesting Period.

 

6.3 Disability 

 

In the event of Disability before the end of a Vesting Period, the relevant free
Shares shall be definitively acquired by the relevant Beneficiary on the date of
his or her Disability.

 

 

6.4 Death

 

In the event of death of a Beneficiary during a Vesting Period, the relevant
free Shares shall be definitively acquired on the date of a request for
acquisition (demande d'attribution des actions) notified to the Company by his
or her estate; provided that such request shall be notified to the Company
within six (6) months from the date of death of the relevant Beneficiary in
compliance with Article L. 225-197-3 of the French commercial code.

 

6.5 Retirement

 

In the event of retirement of a Beneficiary during a Vesting Period, the Board
of Directors of the Company may decide, effective on the date of such
retirement, that all or part of the conditions set forth in Article 6.1
applicable to the relevant Beneficiary pursuant to his or her Grant Notice shall
be waived or deemed met for all or part of the relevant Shares granted to him or
her; provided, however, that the Continuous Presence Condition of the relevant
Beneficiary shall have been satisfied between the Grant Date of the relevant
free Shares and the date of his or her retirement.

 

6.6 Change in Control

 

Unless otherwise provided by the Board of Directors, an agreement between a
Group company and the Beneficiary or in the applicable Grant Notice, in the
event of a Change in Control:

 

(i)Where the successor corporation or parent or subsidiary of the successor
corporation does not agree to assume or substitute for any outstanding Grant,
for each Grant that is not assumed or substituted for and for which the
consummation of the Change in Control occurs, should the Change in Control occur
before the first anniversary of the Grant Date: all the Shares shall become
fully and definitely acquired by the relevant Beneficiary on the first
anniversary



5

 



 

of the Grant Date; provided that (a) the Continuous Presence Condition shall be
satisfied on the first anniversary of the Grant Date, (b) if not satisfied
earlier, the Performance Conditions (if any) shall be satisfied automatically as
if the Performance Conditions were achieved at target levels of performance on
the first anniversary of the Grant Date, and (c) the relevant Shares shall be
automatically subject to a mandatory additional 1-year Holding Period starting
on the first anniversary of the Grant Date.

 

(ii)Where the successor corporation or parent or subsidiary of the successor
corporation does not agree to assume or substitute for any outstanding Grant,
for each Grant that is not assumed or substituted for and for which the
consummation of the Change in Control occurs, should the Change in Control occur
on or after the first anniversary of the Grant Date: all the Shares shall become
fully and definitely acquired by the relevant Beneficiary on the date of
completion of the Change in Control (such date being the Vesting Date for
purposes of this paragraph (ii)); provided that, should the date of completion
date of the relevant Change in Control occur between the first and the second
anniversary of the Grant Date, (a) the Continuous Presence Condition shall be
satisfied on the completion date of the Change in Control, (b) if not satisfied
earlier, the Performance Conditions (if any) shall be satisfied automatically as
if the Performance Conditions were achieved at target levels of performance on
the completion date of the Change in Control and (c) the relevant Shares shall
be automatically subject to a mandatory additional Holding Period starting on
the completion date of the Change in Control until the second anniversary of the
Grant Date.

 

(iii)Notwithstanding anything in Article 6.6(i) or (ii) to the contrary, and
except as would otherwise result in adverse tax consequences under Section 409A
of the U.S. Internal Revenue Code (“Section 409A”), at any time prior to the
completion date of the Change in Control, the Board of Directors may, in its
sole discretion, provide for different treatment of free Shares in connection
with a Change in Control, including, without limitation, cancelling all or part
of the free Shares not yet acquired and paying instead to the relevant
Beneficiaries a gross indemnity equal to the number of relevant free Shares (and
Performance Conditions (if any) shall be satisfied automatically as if the
Performance Conditions were achieved at target levels of performance) times the
price per Share paid by the acquirer in the Change in Control, subject to such
conditions as the Board of Directors determines in its discretion. The Board of
Directors shall not be required to treat all Grants similarly for purposes of
this Article 6.6.

 

(iv)For the purposes of this Article 6.6, a Grant will be considered assumed or
substituted if, (a) following the Change in Control, the Grant confers the right
to receive, for each Free Share subject to the Grant immediately prior to the
Change in Control, the consideration (whether stock, cash, or other securities
or property) or the fair market value, as determined by the Board of Directors
in good faith, of the consideration received in the Change in Control by holders
of ordinary shares of the Company for each such share held on the effective date
of the transaction; provided, however, that if such consideration received in
the Change in Control is not solely common stock or ordinary shares of the
successor corporation or its parent, the Board of Directors may, with the
consent of the successor corporation, provide that the consideration to be
received for each Free Share shall be solely common stock or ordinary shares of
the successor corporation or its parent equal in fair market value, as
determined by the Board of Directors in good faith, to the per share
consideration received by holders of ordinary shares of the Company in the
Change in Control; (b) any securities of the successor corporation or its parent
forming part of the Grant following the Change in Control are freely tradable on
a major stock exchange; and (c) the Grant otherwise remains



6

 



 

subject to the same terms and conditions that were applicable to the Grant
immediately prior to the Change in Control.

 

Unless a Beneficiary is a party to a contract with the Company or any member of
the Group providing for more favorable benefits, where the successor corporation
or parent or subsidiary of the successor corporation does agree to assume or
substitute for any outstanding Grant, in the event that an Involuntary
Termination of a Beneficiary occurs within the Change in Control Period, and
subject to the terms of the following paragraph (a) the Continuous Presence
Condition shall be satisfied on the 55th day following such Involuntary
Termination (or, if later and if necessary to satisfy any applicable Laws, the
first anniversary of the Grant Date), (b) if not satisfied earlier, the
Performance Conditions (if any) shall be satisfied automatically as if the
Performance Conditions were achieved at target levels of performance on the 55th
following such Involuntary Termination (or, if later and if necessary to satisfy
any applicable Laws, the first anniversary of the Grant Date), and (c) to the
extent necessary to satisfy any applicable laws, the relevant Shares (or any
securities substituted therefor) shall be automatically subject to a mandatory
additional 1-year Holding Period starting on the first anniversary of the Grant
Date.

 

The receipt of the benefits set forth in the immediately preceding paragraph is
subject to the Beneficiary signing and not revoking the Company’s then-standard
separation agreement and release of claims (which may include an agreement not
to disparage any member of the Group, non-solicit provisions, and other standard
terms and conditions) (the “Release” and such requirement, the “Release
Requirement”), which must become effective and irrevocable no later than the
60th day following the Beneficiary’s Involuntary Termination (the “Release
Deadline”).  In addition, with respect to any Beneficiary that is a U.S.
taxpayer, to the extent the benefits under the preceding paragraph qualify as
deferred compensation under Section 409A, they will not be provided until the
Beneficiary has a “separation from service” (within the meaning of Section 409A)
and if the Beneficiary is a “specified employee” within the meaning of Section
409A, then the benefits will be delayed to the extent necessary to avoid the
imposition of the additional tax imposed under Section 409A, which means that
the Beneficiary will receive payment on the date that is six months and one day
following the Beneficiary’s separation from service, or, if earlier, the
Beneficiary’s death.  Each benefit is intended to constitute a separate payment
for purposes of U.S. Treasury Regulation Section 1.409A-2(b)(2).

 

7. Holding Period

 

7.1 Principle

 

During a Holding Period of free Shares, if any, the relevant Beneficiaries will
be the owner of the free Shares granted under the 2019 Plan and will be
shareholders of the Company. As a consequence, they will benefit from all the
rights granted to shareholders of the Company.

 

However, the free Shares shall not be available during a Holding Period and the
Beneficiaries may not transfer or pledge the Shares, by any means, or convert
them into bearer form.

 

At the end of a Holding Period, the relevant Shares will be fully available,
subject to the provisions of the following paragraph.

 

If and when the Company’s shares become listed on a French regulated market of
Euronext in Paris (if applicable), at the end of a Holding Period, the free
Shares granted under the 2019 Plan may not be transferred during the “black-out”
periods set forth in Article L. 225-197-1 of the French commercial code, i.e.,
as currently provided:



7

 



 

- within ten (10) Trading Days before and three (3) Trading Days after the date
on which the consolidated accounts are published or, in case the Company is not
required to prepare consolidated accounts, its annual statutory accounts are
published;

 

- during the period between (i) the date when the Company's management has
knowledge of information which, if publicly known, could have a significant
impact on the price of the Shares, and (ii) the date following a ten (10)
Trading Day period after the date on which the relevant information is released
publicly.

 

7.2 Specific situations

 

As an exception to the second paragraph of Article 7.1 above, the free Shares
granted to the Beneficiaries referred to in Article 6.3 above or to the
beneficiaries of a deceased Beneficiary referred to in Article 6.4 above may be
freely transferred as from the date when the relevant Shares become acquired
pursuant to Article 6.3 or 6.4, as applicable.

 

8. Characteristics of the Shares

 

The Shares definitively acquired shall be, at the Company’s option, new ordinary
shares to be issued by the Company or existing ordinary Shares acquired by the
Company.

 

As from its Vesting Date, an acquired Share shall be subject to all the
provisions of the Bylaws.

 

An acquired Share shall be assimilated to existing ordinary shares of the
Company and shall benefit from the same rights as from its Vesting Date.

 

In compliance with article L. L225-197-1, I of the French commercial code, the
Board of Directors has determined that, should a Beneficiary be an officer of
the Company (i.e., managing director (directeur général) or deputy managing
director (directeur général délégué), the relevant Beneficiary shall keep in
registered form (nominatif pur) at least 10% of his or her free Shares until the
termination of his or her functions as officer of the Company.

 

9. Delivery and holding of the Shares

 

At the end of a Vesting Period, the Company shall deliver to the Beneficiary the
relevant free Shares granted under the 2019 Plan provided that the applicable
conditions provided by Article 6 above are met.

 

If a Vesting Date is not a working day, the delivery of the Shares shall be
completed the first working day following the end of the relevant Vesting
Period.

 

The Shares that may be acquired under the 2019 Plan will be held, during the
Holding Period (if any), under the registered form (nominatif pur) in an
individual account opened in the name of the relevant Beneficiary at BNP Paribas
Securities Services with a mention that they cannot be transferred prior to the
expiration of the Holding Period (if any). 

 

If and when the Company becomes listed on the French regulated market of
Euronext in Paris (if applicable), at the end of a Holding Period (or the end of
a Vesting Period if there is no Holding Period), the relevant Shares will have
to remain under the nominative form (nominatif pur) at BNP Paribas Securities
Services until the time they are transferred to make sure that the restrictions
set





8

 



 

forth in the last paragraph of Article 7.1 above are complied with. The
conversion of the Shares in another form (bearer form or nominatif administré)
is not allowed under the rules of the 2019 Plan.

 

In the event that, as a consequence of the Grant of free Shares under the 2019
Plan, the Company or any of the companies of the Group shall be compelled to pay
taxes, social costs or any other social security taxes or contributions in the
name and on behalf of a Beneficiary, the Company retains the right to postpone
or to forbid the delivery of the Shares on the Vesting Date until the relevant
Beneficiary has paid to the Company or to the relevant company of the Group the
amount corresponding to these taxes, social costs, or social security taxes or
contributions.

 

10. Intermediary operations

 

In the event of an exchange of shares of the Company without payment in cash
(soulte) resulting from a merger or spin-off of the Company completed in
compliance with the applicable laws during a Vesting Period or a Holding Period,
the parties receiving the shares of the Company in the relevant transaction
shall substitute to the Company for purposes of the free Shares granted under
the 2019 Plan and the terms and conditions of the 2019 Plan, including in
particular the durations of the Vesting Period and of the Holding Period (if
any) shall survive and apply to the rights and shares received by the
Beneficiaries from the relevant receiving parties in compliance with article
L. 225-197-1 III of the French commercial code.

 

Further, provisions of the previous paragraph shall apply mutatis mudandis in
case of an exchange of shares of the Company resulting from a tender offer, a
division or a grouping of shares completed during the Holding Period (if any) in
compliance with applicable laws.

 

 

11. Adjustment

 

Should the Company proceed, during a Vesting Period, to an amortization, to a
decrease of its share capital, to an amendment of the allocation of its profits
among its shareholders, to a Grant of free Shares to all its then existing
shareholders, to a capitalization of reserves, profits or issue premiums, to an
allocation of reserves or to an issuance of equity securities or giving right to
the allocation of equity securities including a preferential subscription right
reserved to the shareholders, the maximum number of Shares granted under the
2019 Plan may be adjusted in order to take into account the impact of such
operation by application, mutatis mutandis, of the adjustment provisions set
forth under applicable French law to the holders of stock options (options de
souscription ou d’achat d’actions).

 

Each Beneficiary shall be informed of the terms of the relevant adjustment and
of the consequences on the free Shares granted to him or her under the 2019
Plan; provided that the additional new free Shares which would be granted to him
or her as a result of such adjustment shall be governed by the 2019 Plan.

 

 

12. Amendment OF the 2019 Plan 

 

12.1 Principle

 

The 2019 Plan may be amended by the Board of Directors at any time; provided
that no amendment, alteration, suspension or termination of the 2019 Plan shall
impair the rights of any Beneficiary without the prior written consent of the
relevant Beneficiary.



9

 



 

In case of any amendment during a Vesting Period, the amended provisions shall
apply to the Beneficiaries of the Shares effective on the date of the decision
to amend the 2019 Plan taken by the Board of Directors or, if applicable, the
written consent of the Beneficiary.

 

12.2 Notice of the amendments

 

Any amendment to the 2019 Plan shall be notified to the Beneficiaries by any
written means, including by regular mail, fax or e-mail.

 

13. Tax and social rules

 

The Beneficiary shall bear all taxes and costs imposed on him or her under
applicable laws in connection with the Grant of free Shares to him or her under
the 2019 Plan and shall pay such taxes and costs when due.

 

Each Beneficiary shall be solely liable with respect to any filing imposed on
him or her in connection with the Grant of the free Shares to him or her under
the 2019 Plan.

 

 

14. Miscellaneous

 

14.1 Rights of Beneficiary in his or her capacity of employee or officer

 

Neither the 2019 Plan nor any right granted to a Beneficiary in connection with
the Grant of free Shares shall confer upon such Beneficiary any right with
respect to continuing the Beneficiary's employment or his term of office with
the Company or any company of the Group, nor shall they interfere in any way
with the Beneficiary's right or the Company's or company of the Group's right,
as the case may be, to terminate or amend such employment or such term of office
at any time, with or without cause.

 

14.2 Applicable law - Jurisdiction

 

The 2019 Plan shall be governed by and construed in accordance with the laws of
France. The relevant court of the registered office of the Company shall be
exclusively competent to determine any claim or dispute arising in connection
herewith.

 

14.3 Provisions Applicable to Beneficiaries Located Outside of France

 

To facilitate compliance with laws and the administration of the 2019 Plan in
countries outside of France, the Board of Directors may (i) establish subplans
and modify the terms and conditions of, as well as the procedures and rules
applicable to, Grants of free Shares to Beneficiaries residing and/or providing
services outside of France and in particular locations, and (ii) take any
action, before or after Grant is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals. Without limiting the generality of the foregoing, the Board of
Directors may adopt rules, procedures and subplans with provisions that (A)
limit or modify rights on eligibility to receive a Grant under the 2019 Plan or
rights applicable upon death, disability, retirement, termination of employment
and Change in Control, and (B) address the payment of income tax, social
insurance contributions and payroll taxes, withholding procedures and handling
of any indicia of ownership of the Shares which may vary with local
requirements.





10

 



 

 

Acknowledgement of 2019 Plan

 

 

By accepting a Grant under the 2019 Plan through the Company's electronic
acceptance procedure, the Beneficiary represents that he or she has been
provided with a copy of the 2019 Plan which he or she has perused and
acknowledges and agrees that the provisions of the 2019 Plan apply to and are
enforceable against him or her.

 

11

 

